Citation Nr: 9907736	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to death benefits as per 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to August 
1945 and from November 1950 to August 1951.  The veteran died 
on June [redacted] 1990.  The appellant is the widow of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of July 1991 from the North Little Rock, 
Arkansas, Regional Office (RO).  The sole issue on appeal 
concerns entitlement to death benefits pursuant to 
38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died on 
June [redacted] 1990, due to an acute myocardial infarction. 

2.  There is no competent medical evidence of record that 
establishes that the treatment rendered by VA, or a lack of 
treatment provided by VA, was related to or involved the 
veteran's death.



CONCLUSION OF LAW

The claim for death benefits under 38 U.S.C.A. § 1151 is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the veteran received 
medical treatment at the VA Medical Center (VAMC) in North 
Little Rock, Arkansas, which caused or contributed to his 
death.  She specifically alleges that the veteran was seen at 
the North Little Rock VAMC on June [redacted] 1990, that the VAMC 
erred in not hospitalizing the veteran on that date, and that 
his death later on that day is attributable to actions taken 
by the VAMC personnel.  She has explicitly stated that if the 
veteran had been hospitalized on June [redacted] 1990, that he would 
be alive today. She therefore alleges that VA benefits are 
accordingly warranted pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991).  The appellant has 
specifically stated that she does not contend that the 
veteran's death was due to any service connected disability, 
and is pursuing this claim solely under the provisions of 
38 U.S.C.A. § 1151.

Under the law, any veteran who has suffered an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or the 
death of such veteran, then disability or death compensation 
will be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991).

In determining that additional disability exists, the 
following considerations will govern: 

(1)  The veteran's physical condition immediately prior 
to the disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the disease 
or injury, each body part involved being considered 
separately. 

(i)	As applied to examinations, the physical 
condition prior to the disease or injury will be 
the condition at time of beginning the physical 
examination as a result of which the disease or 
injury was sustained. 

(ii)	As applied to medical or surgical treatment, 
the physical condition prior to the disease or 
injury will be the condition which the specific 
medical or surgical treatment was designed to 
relieve. 

(2)	Compensation will not be payable under 38 U.S.C.A. 
1151 for the continuance or natural progress of disease 
or injuries for which the training, or hospitalization, 
etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 

(2)	The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination. 

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative. "Necessary 
consequences" are those which are certain to result 
from, or were intended to result from, the examination 
or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at 
the time consent was given whether that treatment would 
in fact be administered. 

(4)	When the proximate cause of the injury suffered was 
the veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except ult of having 
submitted to a VA examination, medical or surgical treatment, 
hospitalization or a course of vocational rehabilitation 
under any law administered by VA and not a result of the 
veteran's own willful misconduct, disability or death 
compensation or dependency and indemnity compensation will be 
awarded for such disease, injury, aggravation or death as if 
such condition were service connected.  38 C.F.R. § 3.800.  

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability."  The 
revisions became effective October 1,1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions.  The United States Court of Veterans Appeals 
(renamed as the U.S. Court of Appeals for Veterans Claims; 
hereinafter "the Court") has held that where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version most favorable will be applied, unless Congress 
provided otherwise or permitted the VA Secretary to provide 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  Accordingly, the more favorable 
version of 38 U.S.C.A. § 1151, in effect before October 1997, 
will be applied to the appellant's claim.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that it is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  The Court has held that 
in order to be a well- grounded claim, there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
While the Caluza case pertains to the issue of service 
connection, the rationale is also applicable to the current 
claim.

The veteran's death certificate reflects that the veteran 
died on June [redacted] 1990, due to an acute myocardial infarction.  
An autopsy was not performed. 

The evidence of record demonstrates that the veteran was seen 
at the North Little Rock, Arkansas, VAMC on June [redacted] 1990.  
An outpatient treatment record indicates that he was seen by 
the dysphagia team on that date and that he was observed to 
have pooling of all consistencies in the pharyngeal area with 
aspiration in a small amount after the swallow.  The 
treatment note indicates that the veteran's condition was to 
be considered for a further consultation and discussion at 
the team rounds.  The veteran died later on that day due to 
an acute myocardial infarction. 

A letter from the North Little Rock Medical Center Director 
has been associated with the claims folder.  This letter 
confirms that the veteran was seen at the VAMC Radiology 
Department on June [redacted] 1990.  A videoflouroscopy oral and 
pharyngeal dysphagia examination were performed on that date 
by the Chief of Radiology and the staff Speech Pathologist.  
Findings included site of swallowing difficulty in the 
pharyngeal phase with pooling of all consistencies in the 
pharyngeal spaces and aspirations of a small amount after the 
swallow, from pooling of the thin and thick liquids.  It was 
found that some of the pooling in the vallecular space could 
be reduced if the veteran tilted his chin down during the 
swallow.  During the course of the test there was no 
perception on the Speech Pathologist's part, nor by the 
Radiology Chief, that the veteran was in any distress.  
Difficulty swallowing, a condition called dysphagia, was 
noted to be a very common problem and can have multiple 
etiologies and a wide spectrum of severity.  The letter 
further indicates that the veteran and his wife were 
counseled with regard to the findings and recommendations 
that would be made to the referring physician.  The veteran 
was also told to begin tilting his chin down while swallowing 
and he and his wife expressed good understanding.  The 
veteran's condition was to be referred to the 
Gastroenterology for further consultation.  The veteran died 
on June [redacted] 1990.  The Medical Center Director's letter 
further indicates that the veteran was not known to be in any 
serious distress at the time of his visit to the VAMC and 
that there was no known evidence that his swallowing 
dysfunction would cause him any immediate life-threatening 
problems.  The letter further states that the veteran's 
swallowing problem could have been occurring for a long 
period of time such as several months or years.

The Director further indicates that after a thorough medical 
review of the veteran's chart that it was determined that 
there was no evidence of poor judgment or medical 
mismanagement and that the appropriate care was provided to 
the veteran.  The veteran was evaluated by a physician 
throughout the procedure and was not found to be in any acute 
distress.  There was no reason to suspect that the veteran 
was in any immediate danger.  The Director further stated 
that it is believed that this death could not have been 
predicted and as a result could not have been prevented.  

An October 1991 letter from a Mr. [redacted], who is 
apparently a funeral home director has been associated with 
the claims folder  The letter indicates that Mr. [redacted] 
believes that the veteran would still be living if he had 
been admitted to the hospital on June [redacted] 1990, and that in 
his opinion the veteran was in no condition to drive a car or 
return back to his home after his VAMC appointment.  The 
letter indicates that in embalming the body, there was an 
excessive amount of fluid in the lungs which Mr. [redacted] feels 
had a part in the veteran' death.

The appellant and her daughter provided testimony at a 
personal hearing at the RO in October 1991.  At that time, 
the appellant and her daughter explained in detail the basic 
contention that the failure of the VAMC to hospitalize the 
veteran on June [redacted] 1990, led to his death later in the day.  

As stated above, the appellant contends that she is entitled 
to death benefits as a consequence of medical treatment 
provided by VA or by a lack of medical treatment provided by 
VA.  The evidence demonstrates that the veteran was being 
treated for dysphagia by the VA.  The veteran died due to an 
acute myocardial infarction.  However, the appellant has not 
submitted any competent medical evidence nor is there any 
competent medical evidence of record which reflects that the 
treatment prescribed by the VA, or lack of treatment provided 
by VA to include not having the veteran hospitalized on June 
[redacted] 1990, was medically incorrect nor is there any competent 
medical evidence which establishes any relationship between 
said treatment and the cause of the veteran's death.  

The Board notes that the evidence of record includes a 
statement from the individual who embalmed the veteran and 
that in his belief that if the veteran had been admitted to 
the hospital that he would have lived.  The evidence of 
record does not indicate that the individual who worked at 
the funeral home has any medical training in order to provide 
a diagnosis regarding the cause of death or is in any other 
way qualified to render a medical opinion regarding a 
connection between treatment at the VAMC and the veteran's 
demise.  As neither the funeral home employee nor the 
appellant have demonstrated that they have medical training, 
or are otherwise competent to render medical opinions, their 
contentions are merely speculative and are of no probative 
value in determining service connection.  Moray v. Brown, 5 
Vet.App. 211, 214 (1993).

In fact, the only competent medical opinion that has been 
associated with the claims folder argues that there is no 
connection between the veteran's fatal acute myocardial 
infarction and any treatment rendered by VA.  The Director of 
the North Little Rock VAMC has indicated that that after a 
thorough review of the veteran's treatment records by the 
medical staff that it was determined that there was no 
evidence of poor judgment or medical mismanagement and that 
the appropriate care was provided to the veteran.  The 
veteran was evaluated by a physician throughout the procedure 
and was not found to be in any acute distress.  There was no 
reason to suspect that the veteran was in any immediate 
danger.  The Director further stated that it is believed that 
this death could not have been predicted and as a result 
could not have been prevented.

There is no medical evidence of record which indicates that 
the veteran's death has any relationship whatsoever to 
treatment provided by the VAMC.  The appellant's contentions 
as to the veteran's cause of death are not supported by 
clinical evidence, and accordingly do not provide a 
sufficient basis upon which to find her claim well grounded. 

After reviewing the evidence, the Board finds that appellant 
has not submitted a well grounded claim and it must therefore 
be denied.

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete the application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  In the case at hand, the Board finds 
that this procedural consideration has been satisfied in the 
statement of the case, and supplemental statement of the 
case.

Additionally, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the appellant's claim is well grounded, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether the appellant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the appellant's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that she has not been prejudiced by the decision 
herein.  Furthermore, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt doctrine 
per 38 U.S.C.A. § 5107. 



ORDER

Entitlement to death benefits pursuant to 38 U.S.C.A. § 1151 
is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

